       Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                 )
UNITED STATES SECURITIES AND                     )
EXCHANGE COMMISSION,                             )
                                                 )
                          Plaintiff,             )
                                                 )
           v.                                    )   Civil Action No. 3:15-cv-675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                         Defendant, and          )
                                                 )
IFTIKAR ALI MR. AHMED SOLE PROP;                 )
I-CUBED DOMAINS, LLC; SHALINI MR.                )
AHMED; SHALINI MR. AHMED 2014                    )
GRANTOR RETAINED ANNUNITY                        )
TRUST; DIYA HOLDINGS LLC; DIYA                   )
REAL HOLDINGS, LLC; I.I. 1, a minor              )
child, by and through his next friends           )
IFTIKAR and SHALINI MR. AHMED, his               )
parents; I.I. 2, a minor child, by and through   )
his next friends IFTIKAR and SHALINI             )
MR. AHMED, his parents; and I.I. 3, a minor      )
child, by and through his next friends           )
IFTIKAR and SHALINI MR. AHMED, his               )
parents,                                         )
                                                 )
                       Relief Defendants.        )
                                                 )

        NON-PARTY BROWN RUDNICK LLP’S REPLY TO OPPOSITIONS OF
       DEFENDANT AND RELIEF DEFENDANTS REGARDING MOTIONS FOR
                     APPELLATE ATTORNEYS’ FEES

       Non-Party Brown Rudnick LLP (“Brown Rudnick”) files its reply (the “Reply”) in

response to the Oppositions of Defendant Iftikar Ahmed and Relief Defendants (ECF Nos. 1777,

1778), regarding Brown Rudnick’s Limited Opposition to Defendant and Relief Defendants’
          Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 2 of 11




Motions for Release of Funds for Appellate Counsel (the “Limited Opposition”)1. (ECF No.

1758).2

          In their Oppositions, Mr. Ahmed and Relief Defendants make little effort to address

Brown Rudnick’s substantive due process arguments about the current system that treats

creditors of the Defendants inequitably, allowing certain creditors to receive payment while

others do not. Instead, Mr. Ahmed and the Relief Defendants raise baseless procedural

arguments that Brown Rudnick lacks standing to file its Limited Opposition and that the Limited

Opposition constitutes a motion for reconsideration. To the contrary, Brown Rudnick has been

involved in this case for years and is being directly harmed by the Litigation Stay and the Asset

Freeze. Consequently, Brown Rudnick has standing to file its Limited Opposition. Similarly,

although Brown Rudnick did not object to the previous requests for fees to be paid to appellate

lawyers, the current Preferential Payment Motions stand alone. Because Brown Rudnick

continues to be subject to the Litigation Stay and the Asset Freeze while other counsel and

creditors continue to be paid, and the assets that may be available to Brown Rudnick for recovery

on its valid claims against Mr. Ahmed are dwindling, Brown Rudnick has asserted its Limited

Opposition.

           Mr. Ahmed and the Relief Defendants once again attempt to distract from the legitimate

issues raised by the Limited Opposition by casting unsupported and irrelevant aspersions toward

Brown Rudnick. These accusations, which will be refuted in their entirety if the Court lifts the

Litigation Stay and permits Brown Rudnick to commence an action against Mr. Ahmed, have



1
  The Limited Opposition opposed Mr. Ahmed’s Third and Fourth Motions for Release of Funds for Appellate
Counsel (ECF Nos. 1737, 1738), and Relief Defendants’ Motion for Release of Funds for Appellate Attorney’s Fees
(ECF No. 1746) (collectively the “Preferential Payment Motions”).
2
  Because both Mr. Ahmed and Relief Defendants styled their pleadings as oppositions to Brown Rudnick’s prior
filing, Brown Rudnick submits this reply pursuant to Local Rule 7(d). However, to the extent the Court considers
this a sur-reply, Brown Rudnick respectfully seeks leave to file a sur-reply pursuant to Local Rule 7(d).

                                                       2
         Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 3 of 11




nothing to do with Brown Rudnick’s entitlement to payment of its legal fees, or even the merits

of Brown Rudnick’s argument in support of its Motion to Lift Litigation Stay.

        For the reasons set forth below and in the Limited Opposition, Brown Rudnick

respectfully requests that the Court deny the Preferential Payment Motions or grant Brown

Rudnick’s Motion to Lift Litigation Stay, which has now been pending for over a year. See ECF

No. 1440.

        I.       Brown Rudnick Has Standing to Oppose the Preferential Payment Motions

        Brown Rudnick has standing to file the Limited Opposition. Brown Rudnick has been

involved in this matter for over five years, filing its initial appearances in August 2015. See ECF

Nos. 92, 116, 117. Brown Rudnick actively represented Mr. Ahmed for over 8 months in this

action,3 during which time Mr. Ahmed incurred substantial legal fees in connection with Brown

Rudnick’s representation. Far from inserting itself and filing pointless and excessive motions,

Brown Rudnick has made very limited and targeted filings in this action to narrowly seek relief

from the Litigation Stay in order to pursue the fees to which it is entitled.

        Brown Rudnick stands in the same position as Relief Defendants’ prior counsel, Harris

St. Laurent & Chaudhry, who after ending its representation was allowed to make “non-party”

filings in an effort to recover its legal fees. See e.g., ECF Nos. 1152, 1252, 1284.4 Moreover,

this Court has allowed and indeed granted non-party motions. See e.g., ECF No. 1167 (allowing

non-party Oak to lift the lift the Litigation Stay to pursue arbitration against Mr. Ahmed).

Importantly, the Court invited parties to “any and all Ancillary Proceedings” to seek leave of


3
  Likewise, Brown Rudnick actively represented Mr. Ahmed for over a year in related SEC v. Kanodia et al., No.
1:15-cv-13042-ADB (the “Massachusetts Action”) and remained counsel of record for over four years.
4
  Over the course of this matter, the Relief Defendants have changed their position with respect to whether Brown
Rudnick is within the purview of this Court. Specifically, Relief Defendants moved to enjoin Brown Rudnick,
among others, from proceeding to lift the Litigation Stay (ECF No. 1446), and then moved to strike its opposition,
arguing that non-parties “ha[d] no standing to respond” to the Motion for Temporary Injunction. ECF No. 1486. As
Brown Rudnick has argued in the past, Relief Defendants cannot have it both ways.

                                                        3
       Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 4 of 11




Court in order to file litigation against the Defendants. ECF No. 1070. At the Court’s direction,

Brown Rudnick has sought leave to lift the Litigation Stay, in an attempt to file a Connecticut

State Court action against Mr. Ahmed to recover its legal fees. ECF. No. 1440.

       Like others, Brown Rudnick is being directly impacted and harmed by the Litigation Stay

and the Asset Freeze, as certain parties, whose claims are not disputed by either Mr. Ahmed or

the Relief Defendants, are able to receive payment to the detriment of others.               Such

discriminatory treatment under the law imposes irreparable harm on and denies due process to

such disfavored creditors who are left without effective (or any) recourse. As a result, Brown

Rudnick has standing and objects to this inequitable system.

       II.     Brown Rudnick Does Not Appeal or Seek to Overturn Any Prior Orders

       Brown Rudnick is not asking the Court to reconsider any of its prior decisions, respects

the Court’s authority to issue an asset freeze, and does not assert any right to take priority over

the SEC’s claim to any of the frozen assets. Limited Opposition, at 4-5. However, Brown

Rudnick moved to lift the Litigation Stay on January 31, 2020, more than one year ago, in order

to pursue its claims against Mr. Ahmed; that motion remains pending. In that time, other counsel

and creditors have repeatedly been paid from the Receivership Estate, which has created the

pseudo-bankruptcy system to which Brown Rudnick is currently objecting. Such a system has

had the unintended consequence of impairing the rights of those with valid claims, and Brown

Rudnick submitted its Limited Opposition challenging that system. Contrary to Mr. Ahmed’s

argument, Brown Rudnick is not seeking reconsideration of its prior application for fees, and

plainly does not ask the court to make any substantive determinations about the $1.3 million it is

owed. See ECF No. 1778, at 3-4. In the Limited Opposition Brown Rudnick only referenced

and requested the Court rule on its request to be allowed relief from the Litigation Stay to file a



                                                4
         Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 5 of 11




state court action to establish its entitlement to fees. During the state court proceeding, Mr.

Ahmed would have the right to fully defend himself and to assert his own claims.

         Brown Rudnick did not challenge prior motions for the release of funds for appellate

counsel because Brown Rudnick had filed its Motion to the Lift Litigation Stay to be able to

pursue its claims and protect its rights against Mr. Ahmed. However, the current Preferential

Payment Motions are yet again new requests for payment, and after waiting for more than a year,

Brown Rudnick could no longer sit on its hands and watch others with equal priority deplete the

assets of the Receivership Estate.5 As detailed in the Limited Opposition, the current system

whereby some preferred creditors can be paid functions without the rules and safeguards that

exist, for example, in a bankruptcy proceeding under Title 11 of the United States Code or within

the rubric of a Connecticut state receivership, in place to protect all creditors. It has been

established by the Receiver and affirmed by the Court that the Receivership Estate contains

funds significantly exceeding what is needed to satisfy the SEC’s judgment. See e.g., ECF No.

1750 (“[T]he most recent accounting by the Receiver appears to indicate that there will be some

balance of assets in excess of the ultimate judgment to be enforced.”). Given this surplus, it is

inequitable to allow some creditors performing legal work to get paid while prohibiting others

from doing the same and holding in abeyance their ability to protect their rights. This was the

focus of the Limited Opposition.


5
  Brown Rudnick takes exception to Mr. Ahmed’s characterization of the Limited Opposition, to the extent he
suggests Brown Rudnick has misrepresented to the Court that Mr. Ahmed is in control of Receivership Estate
disbursements. ECF No. 1778, at 3. This is a gross distortion of Brown Rudnick’s position. Mr. Ahmed files
almost daily motions and objections to nearly every docket entry. However, he has refrained from objecting to the
release of funds for the parties who have actually been paid in this matter. As Brown Rudnick clearly articulated in
the Limited Opposition, “the only creditors who have been paid are those for whom Mr. Ahmed does not deny their
entitlement to compensation.” Limited Opposition, at 12 (emphasis added). With this statement and related
references throughout the Limited Opposition, Brown Rudnick was merely highlighting the inconsistency with
respect to creditors who have “contested” claims and those who do not, and was in no way suggesting that Mr.
Ahmed is in control of which creditors receive payment. He is, however, in control of the objections he files and to
which creditors.

                                                         5
         Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 6 of 11




         The fact that Brown Rudnick’s fees were not pre-approved by the Court has no bearing

on its entitlement to payment. No court approval is needed to form a valid attorney-client

agreement, and attorneys are entitled to payment based on fundamental principles of contract

law. See e.g., Cozen O’Connor, PC v. Norman (“O’Connor II”), No. 3:08cv1773, 2011 WL

2198311, at *6 (D. Conn. Jun. 6, 2011). Defendants’ attempts to argue that without pre-approval

no fees were earned or owed are meritless.

         III.   Unfreezing Assets Would Protect Third Party Claims

         The unfreezing of assets and transfer to a state court receiver, described in the Limited

Opposition, relates only to funds not needed to secure the SEC’s recovery, and could be used to

put all remaining third parties on equal footing with an avenue to litigate their claims and

defenses. Limited Opposition, at 15. Such a system would protect against the inconsistent

application of priority. To the extent the funds are insufficient to pay all claims, equitable

principles dictate that creditors would receive their pro-rata share in partial satisfaction of their

claims. See Natural Harmony, Inc. v. Normand, 211 Conn. 145, 149 (1989) (“Equity always

looks to the substance of a transaction . . . and seeks to prevent injustice.”); Century Indem. Co.

v. Kofsky, 161 A. 101, 103 (Conn. 1932) (“Equality is equity; in other words, if the fund is not

sufficient to discharge all claims upon it in full . . . equity will incline to regard all demands as

standing upon equal footing and will degree a pro rate disbursement of payment.”). Further,

once all claims have been adjudicated and paid, any surplus would be returned to the rightful

owner.




                                                   6
         Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 7 of 11




        IV.      Brown Rudnick Performed Extensive Work in Its Defense of Mr. Ahmed,
                 None of Which Was Conditioned Upon the Court Releasing Funds for His
                 Legal Fees

        Despite Mr. Ahmed’s contention, Brown Rudnick did not file a limited appearance in this

case. Instead, Brown Rudnick fully represented Mr. Ahmed through the early stages of this case.

See ECF Nos. 92, 116, 117. Such a limited appearance was not possible, because (1) there exists

no authority or mechanism upon which to do so, and (2) Mr. Ahmed needed complete

representation in order to defend the pending motion for default at the time Brown Rudnick

entered the case. See e.g., ECF Nos. 64, 95. As Brown Rudnick has argued6, it provided lengthy

and substantive representation of Mr. Ahmed. In its state action, should the Court lift the

Litigation Stay, Brown Rudnick will present ample evidence showing its substantial

representation of Mr. Ahmed. However, as Brown Rudnick is not required to prove its claims in

this action, out of an abundance of caution to protect client confidences, Brown Rudnick is not

submitting that evidence in the context of this Limited Opposition.

        Importantly, Brown Rudnick did not “immediately move to withdraw” after its initial fee

application was denied. ECF No. 1778, at 4. After that decision, Brown Rudnick remained in

the case for another four months, and performed extensive work on Mr. Ahmed’s behalf,

including preparing for and arguing the merits of the grounds for a motion to dismiss in a two

hour and 15 minute Pre-Filing Conference (ECF No. 204), and then subsequently filing a 70-

page Answer to the Second Amended Complaint which set forth 23 affirmative defenses,

establishing the grounds for the Relief Defendants and Mr. Ahmed’s Motions to Dismiss. ECF

No. 218. These actions prevented Mr. Ahmed from being subject to a default judgment.

6
  Brown Rudnick invites the Court’s attention to Brown Rudnick’s Reply in Support of its Motion to Lift Litigation
Stay, ECF No. 1525. In that reply, Brown Rudnick comprehensively addressed all of Mr. Ahmed’s arguments
regarding the work it performed and its payment arrangement, and submitted in support the Declaration of Alex
Lipman, a former Brown Rudnick partner who testified to the agreed upon terms of the engagement. See ECF No.
1525-1.

                                                         7
          Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 8 of 11




Additionally, prior to its fee motion being denied, Brown Rudnick participated in discovery

planning conferences with the SEC pursuant to Federal Rules of Civil Procedure Rule 26(f) and

began to collect and review relevant discovery.

         Likewise, in the Massachusetts Action, Brown Rudnick represented Mr. Ahmed for years

performing countless tasks including, amongst others: (1) preparing an answer to the SEC’s

complaint and other initial filings; (2) engaging in significant fact and document review and

discovery; (3) researching, preparing for, litigating issues surrounding, and attending depositions

of certain witnesses; (4) drafting various pleadings; (5) monitoring the above captioned

Connecticut action in connection with assessing the availability of funds for defense of the

Massachusetts Action; and (6) preparing for and participating in extensive settlement discussions

with the SEC.7 See ECF No. 1525.

         In an effort to protect Mr. Ahmed’s privacy, Brown Rudnick refrains from discussing the

communications between the parties; however, during its State Court action Brown Rudnick will

establish through client communications that the parties came to a valid fee agreement that Mr.

Ahmed continuously reaffirmed. Brown Rudnick’s representation of Mr. Ahmed was in no way

contingent on the Court releasing funds for his legal expenses. In 2015, Brown Rudnick and Mr.

Ahmed agreed that Brown Rudnick would be paid: (a) if any of Mr. Ahmed’s assets were

released from the District of Connecticut for Brown Rudnick’s representation in any of the civil

matters; (b) when Mr. Ahmed had access to any of the frozen assets that belonged to him; and/or

(c) when there were identifiable assets that were not needed to secure the judgment in this or the



7
  Importantly, Brown Rudnick secured for Mr. Ahmed the ability to be deposed via videoconference. See
Massachusetts Action, ECF No. 109, at 3. At that time, Mr. Ahmed was unable to leave India due to pending
criminal charges in that country. His inability to return to the U.S. to attend his deposition, or a later trial, could have
been grounds for a default judgment against him. See City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114,
129-130 (2d Cir. 2011) (holding failure to appear for a deposition or trial is sufficient grounds to support a default
judgment under Rule 55).

                                                             8
        Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 9 of 11




Massachusetts Action. See Declaration of Alex Lipman, ECF No. 1525-1. Brown Rudnick

merely acceded to Mr. Ahmed’s request to delay collection until his assets were unfrozen,

otherwise made available to him, and/or when there were identifiable assets not needed to secure

the SEC’s judgment. Id. Importantly, at no time did Mr. Ahmed seek to terminate Brown

Rudnick’s representation. To the contrary, Mr. Ahmed continually expressed his appreciation

for Brown Rudnick’s work and reaffirmed that it would be paid its outstanding legal fees and

expenses once there was a mechanism to do so. Id. Contrary to his latest assertion, Mr. Ahmed

was made aware of the $1.3 million in legal fees Brown Rudnick is claiming during preparation

of a fee application to be submitted in the Massachusetts Action, and did not object. Id.

       Finally, as Brown Rudnick has raised previously, in both Connecticut and Massachusetts

attorneys are entitled to payment for legal representation even in the absence of a signed

engagement letter. See ECF No. 1525; see also O’Connor v. Norman, No. 3: 08cv1773 (MRK),

2011 WL 219666 (D. Conn. Jan. 21, 2011) (“O’Connor I”); Cozen O’Connor, (“O’Connor II”),

2011 WL 2198311; Daynard v. Ness, Motley, Loadhold, Richardson &Poole, P.A., 188

F.Supp.2d 115, 131 (D. Mass. 2002) (holding that an unwritten attorney fee agreement was

enforceable, entitling attorney to agreed-upon fees, if attorney could prove unwritten agreement

existed).

                                         CONCLUSION

       For the foregoing reasons, as stated in both the Limited Opposition and this Reply,

Brown Rudnick respectfully requests that the Court deny the Preferential Payment Motions or in

the alternative grant Brown Rudnick’s Motion to Lift Litigation Stay.




                                                 9
  Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 10 of 11




                                            Respectfully submitted,

                                            BROWN RUDNICK LLP



                                      By:    /s/ Anthony J. Boccamazzo
                                      Anthony J. Boccamazzo, Esq. (ct30747)
                                      185 Asylum Street, 38th floor
                                      Hartford, CT 06103
                                      Phone: (860) 509-6500
                                      Fax: (860) 509-6614
                                      aboccamazzo@brownrudnick.com
March 16, 2021




                                 10
    Case 3:15-cv-00675-JBA Document 1800 Filed 03/16/21 Page 11 of 11




                                       CERTIFICATION
    I hereby certify that on March 16, 2021, a copy of the foregoing Opposition to

Defendant’s Motions for Release of Funds for Appellate Counsel was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operating of the Court's electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court's

system.



                                                  Anthony J. Boccamazzo, Esq. (ct30747)




                                             11
